717 S.E.2d 392 (2011)
STATE
v.
Robert Frank DEBIASE.
No. 191P11-1.
Supreme Court of North Carolina.
August 25, 2011.
Charles E. Reece, Assistant Attorney General, for State of North Carolina.
Duncan B. McCormick, Lillington, for Debiase, Robert Frank.
Jeff Hunt, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 23rd of May 2011 by State of NC for Temporary Stay:
"Motion Dissolved by order of the Court in conference, this the 25th of August 2011."